DETAILED ACTION
Applicant's submission filed on February 2, 2022 has been entered.
Claims 1-20, 22-25, 28-36, 38-42 and 47-48 are cancelled.
Claim 21 is currently amended.
Claims 21, 26-27, 37 and 43-46 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejection
The rejection of claims 21, 26-27, 37 and 43-46 under 35 U.S.C. 103 as being unpatentable over Voytas et al. I (U.S. Patent Application Publication No. 2016/0145631, published May 26, 2016) and Voytas et al. II (Precision genome engineering and agriculture: opportunities and regulatory challenges. PLOS Biol. 2014 Jun 10;12(6):e1001877) in view of Yang et al. (U.S. Patent Application Publication No. 2015/0067922, published Mar. 5, 2015), Doshi et al. (Anthocyanin expression in marker free transgenic wheat and triticale embryos. In Vitro Cell Dev. Biol. – Plant (2007) 43:429-435), de Vetten et al. (A transformation method for obtaining marker-free plants of a cross-pollinating and vegetatively propagated crop. Nat. Biotechnol. 2003 Apr;21(4):439-42. Epub 2003 Mar 10), Pastori et al. (Age-dependent transformation frequency in elite wheat varieties. J. Exp. Bot. 2001 Apr;52(357):857-63) and Hansen et al. (U.S. Patent No. 6,410,329, issued Jun. 25, 2002) is withdrawn in light of the amendment of claim 21.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21, and claims 26-27, 37 and 43-46 dependent thereon, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 21 as currently amended is drawn to a method for conducting site-directed modification to a target fragment of a target gene in a cell of a plant tissue or a tissue of a plant, comprising
a)    transiently expressing a recombinant vector or a linear DNA fragment for expressing a sequence-specific nuclease of a CRISPR-associated system in said cell or tissue of the plant, wherein the genetic material is introduced into the cell or tissue by particle bombardment, wherein said cell or tissue of the plant is used as the subject for transient expression and wherein said cell or tissue has been hypertonically treated;
b)    inducing callus tissue from the cell or tissue of the plant in the absence of selection pressure while the recombinant vector or a linear DNA fragment not integrated into the genome of the plant is degraded:
c)    culturing the cell or tissue of the plant callus tissue produced in step b) in the absence of selection pressure to regenerate the callus tissue into a whole modified plant via tissue culturing comprising incubating the callus tissue in a regeneration medium without selective agents until sprouts appear on the surface of the callus, followed by transferring the regenerated callus tissue to a rooting medium without selective agents until seedlings are obtained,
wherein during step b) said sequence-specific nuclease targets and cleaves said target fragment and the site-directed modification is achieved via DNA repairing in said tissue, and
wherein the tissue is an immature embryo, a mature embryo, a shoot apex, a hypocotyl, or a young spike.
With respect to a method in which a cell or tissue has been hypertonically treated, the specification only supports a method in which an immature embryo has been hypertonically treated. The specification does not support a method in which a mature embryo, a shoot apex, a hypocotyl, or a young spike has been hypertonically treated.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 26-27, 37 and 43-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voytas et al. I (U.S. Patent Application Publication No. 2016/0145631, published May 26, 2016) and Voytas et al. II (Precision genome engineering and agriculture: opportunities and regulatory challenges. PLOS Biol. 2014 Jun 10;12(6):e1001877) in view of Yang et al. (U.S. Patent Application Publication No. 2015/0067922, published Mar. 5, 2015), Doshi et al. (Anthocyanin expression in marker free transgenic wheat and triticale embryos. In Vitro Cell Dev. Biol. – Plant (2007) 43:429-435), de Vetten et al. (A transformation method for obtaining marker-free plants of a cross-pollinating and vegetatively propagated crop. Nat. Biotechnol. 2003 Apr;21(4):439-42. Epub 2003 Mar 10), Vasil et al. (Transformation of wheat via particle bombardment. Methods Mol. Biol. 2006;318:273-83) and Hansen et al. (U.S. Patent No. 6,410,329, issued Jun. 25, 2002). 
Claim 21 as currently amended is drawn to a method for conducting site-directed modification to a target fragment of a target gene in a cell of a plant tissue or a tissue of a plant, comprising
a)    transiently expressing a recombinant vector or a linear DNA fragment for expressing a sequence-specific nuclease of a CRISPR-associated system in said cell or tissue of the plant, wherein the genetic material is introduced into the cell or tissue by particle bombardment, wherein said cell or tissue of the plant is used as the subject for transient expression and wherein said cell or tissue has been hypertonically treated;
b)    inducing callus tissue from the cell or tissue of the plant in the absence of selection pressure while the recombinant vector or a linear DNA fragment not integrated into the genome of the plant is degraded:
c)    culturing the cell or tissue of the plant callus tissue produced in step b) in the absence of selection pressure to regenerate the callus tissue into a whole modified plant via tissue culturing comprising incubating the callus tissue in a regeneration medium without selective agents until sprouts appear on the surface of the callus, followed by transferring the regenerated callus tissue to a rooting medium without selective agents until seedlings are obtained,
wherein during step b) said sequence-specific nuclease targets and cleaves said target fragment and the site-directed modification is achieved via DNA repairing in said tissue, and
wherein the tissue is an immature embryo, a mature embryo, a shoot apex, a hypocotyl, or a young spike.
Claim 26 is drawn to the method of claim 21, wherein said sequence-specific nuclease is a CRISPR/Cas9 nuclease.
Claim 27 is drawn to the method of claim 21, wherein the site-directed modification is an insertion, deletion, and/or replacement mutation in the target fragment.
Claim 37 is drawn to the method of claim 21, wherein the genetic material for expressing the sequence-specific nuclease comprises
a)    a recombinant vector or DNA fragment for transcribing a guide RNA and for expressing Cas9 protein;
b)    two recombinant vectors or DNA fragments for transcribing crRNA and tracrRNA respectively and for expressing Cas9 protein;
c)    a recombinant vector or DNA fragment for transcribing a guide RNA;
d)    two recombinant vectors or DNA fragments for transcribing crRNA and tracrRNA respectively, and a recombinant vector or DNA fragment or RNA for expressing Cas9 protein; or
e)    a guide RNA, or both a crRNA and a tracrRNA, and a recombinant vector or DNA fragment or RNA for expressing Cas9 protein,
wherein the guide RNA is an RNA with a palindromic structure which is formed by partial base-pairing between the crRNA and tracrRNA; and wherein the crRNA contains an RNA fragment that can complementarily binding to the target site.
Claim 43 is drawn to a  method for generating a transgene-free modified plant, the method comprising the following steps:
(a)    performing site-specific modification to a target site of a target gene in a plant of interest using the method of claim 21;
(b)    obtaining a modified plant from step (a);
(c) screening for a plant from the modified plants obtained in step (b), wherein a function of the target gene in said plant is lost or changed, the genome of said plant is free of integrated exogenous gene, and said plant is genetically stable.
Claim 44 is drawn to the method of claim 21, wherein said plant is a monocotyledon.
Claim 45 as currently amended is drawn to the method of claim 21, wherein the recombinant vector is a DNA plasmid.
Claim 46 as currently amended is drawn to the method of claim 21, wherein the recombinant vector is an RNA.
Voytas et al. I teach a method for targeted genetic modification of a plant genome without inserting exogenous genetic material comprising: (i) providing a plant cell that comprises an endogenous gene to be modified; (ii) providing a sequence-specific nuclease comprising a sequence recognition domain and a nuclease domain; (iii) transfecting the plant cell with said sequence-specific nuclease; and (iv) inducing one or more double stranded DNA breaks (DSB) in the genome to produce a plant cell or cells having a detectable targeted genomic modification without the presence of any exogenous genetic material in the plant genome (claim 1). The double stranded DNA break is repaired by the DNA repair systems of the cell (claims 2 and 3; paragraphs [0009], [0043]). Stable repair of the DNA molecule is inherent to this process. The plant cell can be regenerated into a plant using methods known in the art (paragraph [0058]). The sequence-specific nuclease can be a CRISPR-Cas9 endonuclease (claim 7). In the case of CRISPR-associated systems [Cas9], the nuclease can be introduced as mRNA along with a guide RNA for target site recognition (paragraph [0008]). The introduction of the mRNA along with a guide RNA for target site recognition causes transient expression because the mRNA and guide RNA will subsequently be degraded by cellular processes. The genetic modification can be an insertion or deletion (paragraphs [0004], [0009], [0043]). The sequence-specific nuclease can be provided in the form of purified RNA, such as mRNA, synthetic RNA or modified RNA (claim 9; paragraphs [0005], [0008], [0010], [0044], [0048], [0049]). The guide RNA is inherently an RNA with a palindromic structure which is formed by partial base-pairing between a crRNA and a tracrRNA; said crRNA contains an RNA fragment capable of complementarily binding to the target fragment (paragraph [0047] citing Gasiunas et al. (Cas9-crRNA ribonucleoprotein complex mediates specific DNA cleavage for adaptive immunity in bacteria. Proc Natl Acad Sci USA. 2012 Sep 25;109(39):E2579-86. Epub 2012 Sep 4). The sequence-specific nuclease can be provided using biolistic mediated transfection (i.e. particle bombardment) and other genetic transformation approaches (claims 27-31). The methods of Voytas et al. I may be practiced using plant tissue as a target for transformation (paragraphs [0044], [0055], [0056]). The genetic modification can allow a loss-of-function of the target gene (paragraph [0058]). The method of Voytas et al. I can be practiced with a plant that is a monocotyledon (claim 23).
Voytas et al. II teach the transient delivery of sequence-specific nucleases (SSNs), defined as engineered homing endonucleases or meganucleases, zinc finger nucleases (ZFNs), transcription activator-like effector nucleases (TALENs), and clustered regularly interspersed short palindromic repeats (CRISPR)/Cas9 reagents, to plant cells as DNA using biolistics for transient expression followed by DNA degradation, and to plant cells as mRNAs, as transgene-free methods to create mutant plants (page 2 first full paragraph; page 4 Box 2). Voytas et al. II teach that the use of transgene-free methods to create mutant plants is desirable because it may reduce both the cost and the time required to satisfy regulatory requirements for agricultural products (page 4 Box 1 and columns 2-3).
Neither Voytas et al. I  nor Voytas et al. II teach hypertonic treatment of a cell or tissue, or inducing or culturing callus tissue in the absence of selection pressure to regenerate the callus tissue into a whole modified plant via tissue culturing comprising incubating the callus tissue in a regeneration medium without selective agents until sprouts appear on the surface of the callus, followed by transferring the regenerated callus tissue to a rooting medium without selective agents until seedlings are obtained, or a tissue that is an immature embryo, a mature embryo, a shoot apex, a hypocotyl, or a young spike, or a tissue or transgene-free modified plant obtained by their method.
Yang et al. teach a method comprising introducing into a plant cell product an engineered, non-naturally occurring gene editing system comprising one or more vectors, said plant cell containing and expressing a DNA molecule having a target sequence and encoding a gene, said method comprising: (a) a first regulatory element operable in a plant cell operably linked to at least one nucleotide sequence encoding a CRISPR-Cas system guide RNA (gRNA) that hybridizes with the target sequence, and (b) a second regulatory element operable in a plant cell operably linked to a nucleotide sequence encoding a Type-II CRISPR-associated nuclease, wherein components (a) and (b) are located on same or different vectors of the system, whereby the guide RNA targets the target sequence and the CRISPR-associated nuclease cleaves the DNA molecule, whereby expression of at least one gene product is altered; and, wherein the CRISPR-associated nuclease and the guide RNA do not naturally occur together (claim 1). Nuclease cleavage of the DNA molecule activates the DNA repair systems of the cell (paragraphs [0005], [0007], [0023], [0069]). Stable repair of the DNA molecule is inherent to this process. The methods of Yang et al. include culturing a plant cell in the absence of selection, i.e. where screening is used as an alternative to selection for the identification of plant cells that have been modified (paragraphs [0104], [0110]). The methods of Yang et al. also include regenerating a cell into a whole modified plant through tissue culture (paragraph [0108]). The methods of Yang et al. additionally include approaches for generating non-transgenic, genetically engineered plant cultivars (paragraphs [0100], [0122]). Because the CRISPR/Cas gene constructs are not integrated into the plant cell genome, the regenerated genetically modified plants contain no foreign DNAs and are basically non-transgenic (paragraph [0122]). Cellular degradation of the non-integrated gene constructs is inherent to this process. The type II CRISPR-associated nuclease can be a Cas9 nuclease (claim 3). The introduced engineered, non-naturally occurring gene editing system comprising one or more vectors can result in transient expression of the sequences comprised by the one or more vectors (claim 16; paragraphs [0100], [0116], [0117]). An RNA with a palindromic structure which is formed by partial basepairing between the crRNA and tracrRNA; and wherein the crRNA contains an RNA fragment that can complementarily binding to the target site is an inherent structural feature of a guide RNA (paragraph [0007]). The engineered, non-naturally occurring gene editing system comprising one or more vectors can be introduced by Agrobacterium-mediated transformation of the plant cell, as well as other known genetic transformation approaches (claim 19; paragraph [0118]). The DNA sequence encoding gRNA comprised by the one or more vectors can be designed to specifically target any plant genes or DNA sequences for knock-out or mutation via insertion or deletion, and can be introduced together with a donor DNA construct into plant cells to create precise nucleotide alterations (substitution, deletion and insertion) and sequence insertion (paragraph [0122]). The methods of Yang et al. include screening for genetically modified plants produced by their methods (paragraphs [0104], [0110]). The methods of Yang et al. can be practiced using monocot species of plants (paragraphs [0019], [0020]). The one or more vectors comprised by the engineered, non-naturally occurring gene editing system can be a DNA plasmid (paragraph [0007]).
Doshi et al. teach stable expression from a linear DNA fragment comprising a gene cassette of C1 and Bperu anthocyanin biosynthesis genes in a monocotyledonous wheat plant cell or tissue, wherein the linear DNA fragment is introduced into the wheat plant cell or tissue by particle bombardment, culturing the cell or tissue in the absence of selection into a whole modified plant through tissue culture, wherein the tissue is an immature embryo (page 430). Doshi et al. also teach that it is possible and beneficial to engineer plants without introducing a selectable marker gene by screening for the engineered gene of interest, citing de Vetten et al.
de Vetten et al. teach that the identification of transgenic plants without the use of selectable markers is desirable because selection free production of transgenic plants can be less time consuming and because transgenic plants that lack selectable antibiotic and herbicide resistance selectable marker genes are more acceptable to consumer and environmental groups from an ecological and food safety perspective (abstract; page 441 paragraph spanning columns 1 and 2).
Vasil et al. teach hypertonic treatment of an immature embryo of wheat prior to and after the introduction of genetic material by particle bombardment, and inducing or culturing callus tissue to regenerate the callus tissue into a whole modified plant via tissue culturing by incubating the callus tissue in a regeneration medium until sprouts appear on the surface of the callus, followed by transferring the regenerated callus tissue to a rooting medium until seedlings are obtained (page 275 2.1 #3; page 277 3.1 #4; page 279 3.3 #1 #2 #3 #4; page 281 #7). Vasil et al. also teach that the highest frequencies of transformation and regeneration are obtained with 4-6 hours of pre- and 16 hours of post- bombardment osmotic treatment (page 281 #7).
Hansen et al. teach a method for providing RNA directly to a plant cell or plant tissue, including callus, immature embryo, mature embryo and leaf, by microprojectile bombardment (i.e. particle bombardment) (column 4; column 12 lines 61-64; columns 31-42; columns 55-57; claims 1 and 6). 
Given the teachings of Voytas et al. I that a targeted genetic modification can be made in the genome of a plant cell without inserting exogenous genetic material into the genome by providing a CRISPR associated system to the plant cell using particle bombardment delivery of an RNA for expressing a Cas9 protein and a guide RNA, given the teachings of Voytas et al. II that sequence-specific nucleases such as CRISPR)/Cas9 reagents can be transiently delivered to plant cells as DNA using biolistics or as mRNAs to create transgene-free mutant plants, given the further teachings of Voytas et al. II that the use of transgene-free methods to create mutant plants is desirable because it may reduce both the cost and the time required to satisfy regulatory requirements for agricultural products, given the teachings of Yang et al. that a targeted genetic modification can be made in the genome of a plant cell without inserting exogenous genetic material by providing a CRISPR associated system to the plant cell using particle bombardment delivery of a DNA vector or vectors for expressing a Cas9 protein and a guide RNA, given the teachings of Yang et al. that a genetically modified plant cell may further be cultured in the absence of selection when screening is used as an alternative to selection for the identification of plant cells that have been modified, given the teachings of Doshi et al. that a linear DNA fragment can be introduced by particle bombardment into a monocotyledonous wheat plant cell or tissue of an immature embryo and expressed, and that a whole modified wheat plant can be obtained through tissue culture in the absence of selection pressure, given the teachings of de Vetten et al. that the identification of transgenic plants without the use of selectable markers is desirable because selection free production of transgenic plants can be less time consuming and because transgenic plants that lack selectable antibiotic and herbicide resistance selectable marker genes are more acceptable to consumer and environmental groups from an ecological and food safety perspective,  given the teachings of  Vasil et al. that an immature embryo of wheat can be hypertonically treated  prior to and after the introduction of genetic material by particle bombardment, and that callus tissue can be induced or cultured to regenerate the callus tissue into a whole modified plant via tissue culturing by incubating the callus tissue in a regeneration medium until sprouts appear on the surface of the callus, followed by transferring the regenerated callus tissue to a rooting medium until seedlings are obtained, given the further teachings of Vasil et al. that the highest frequencies of transformation and regeneration are obtained with 4-6 hours of pre- and 16 hours of post- bombardment osmotic treatment, and given the teachings of Hansen et al. that RNA can be directly provided to a plant cell or a plant tissue such as callus, immature embryo, mature embryo or leaf by microprojectile bombardment (i.e. particle bombardment), it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make a targeted genetic modification in the genome of a plant cell without inserting exogenous genetic material by providing a CRISPR associated system to the plant cell or a plant tissue such as an immature embryo that has been hypertonically treated using particle bombardment delivery of a recombinant vector such as a DNA plasmid or RNA for expressing a Cas9 protein and a guide RNA, and to subsequently induce callus tissue from the plant cell or tissue and culture the callus tissue in the absence of selection and screen the plant cell or the plant tissue or a plant regenerated therefrom in order to identify plant cells, tissues or regenerated plants comprising cells that have been modified.
One skilled in the art would have recognized particle bombardment delivery of a recombinant vector such as a DNA plasmid or RNA for expressing a heterologous gene product such as a Cas9 protein and a guide RNA as a suitable means for providing a CRISPR associated system to a plant cell or a plant tissue, since the prior art recognizes the delivery of a recombinant vector such as a DNA plasmid or RNA using particle bombardment as useful for this purpose. 
One skilled in the art also would have recognized that plant tissue such as callus, immature embryo, mature embryo or leaf is a suitable target for particle bombardment delivery of a recombinant vector such as a DNA plasmid or RNA, since the prior art also recognizes these tissues as suitable for this purpose. 
One skilled in the art additionally would have recognized that callus tissue could be induced and cultured after the introduction by particle bombardment of a recombinant vector into a cell or tissue of an immature plant embryo, and that a nonintegrated recombinant vector would be degraded, since the prior art recognizes both the induction and culture of callus tissue can be an intermediary step for the production of whole modified plants by regeneration and that cellular processes will degrade nonintegrated nucleic acid molecules.
One skilled in the art would have further recognized that an immature embryo can be hypertonically treated  prior to and after the introduction of genetic material by particle bombardment, as well as the desirability of such a treatment, since the prior art teaches that the highest frequencies of transformation and regeneration are obtained with pre- and post- bombardment osmotic treatment.
One skilled in the art would have further recognized that callus tissue could be induced and cultured in the absence of selection after the introduction by particle bombardment of a recombinant vector into a cell or tissue of an immature plant embryo, since the prior art recognizes that the induction and culture of callus tissue in the absence of selection after the introduction by particle bombardment of a recombinant vector into a cell or tissue of an immature plant embryo can be an intermediary step for the production of whole modified plants by regeneration.
One skilled in the art also would have recognized the desirability of inducing and culturing callus tissue in the absence of selection, since the prior art teaches that the identification of transgenic plants without the use of selectable markers is desirable because selection free production of transgenic plants can be less time consuming and because transgenic plants that lack selectable antibiotic and herbicide resistance selectable marker genes are more acceptable to consumer and environmental groups from an ecological and food safety perspective.
Finally, one skilled in the art would have recognized that this method would result in the production of a genetically stable modified transgene-free plant tissue or plant having a modification such as a loss-of-function of a target gene, since the prior art apprises one skilled in the art that any of these methods will produce this end result. One skilled in the art also would have recognized the desirability of this end result, since the prior art teaches that the use of transgene-free methods to create mutant plants is desirable because it may reduce both the cost and the time required to satisfy regulatory requirements for agricultural products.
Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments filed February 2, 2022 in response to the previous and now withdrawn rejections of the claims under 35 USC 103, to the extent that these arguments may apply to the current rejection of the claims under 35 USC 103, have been fully considered but they are not persuasive.
Applicant traverses the rejection and also submits herewith a Declaration from co-inventor Dr. Caixia Gao discussing the surprising results of the claimed invention.
Applicant reiterates that the claimed method of generating modified plants results in a shorter time to produce the modified plant, and that several weeks can be saved by avoidance of selective pressure and the use of gene editing components at specific time points during the claimed method. Applicant points out that in the claimed method, selection pressure is not applied during either the callus induction step or the subsequent regeneration step, and importantly, the genome editing takes place only during callus induction. Applicant additionally points out that before regeneration is initiated, the integrated genome editing machinery is also completely degraded. Applicant maintains that this method results a surprisingly faster generation of transgene-free plants compared to a method comprising stable integration of genome editing (GE) components and with the use of selection pressure, and that it is possible to save several weeks in generating plants. Applicant further notes that the claimed method results in improved transformation efficiencies, specifically an increase in efficiency from 3.4% to 6.5%, as pointed out in paragraph [0131] of the Application as published and in paragraph [11] of the Declaration submitted herewith.
Applicant reiterates that Voytas does not teach, disclose or suggest introducing the claimed recombinant vector or linear DNA fragment into the recited tissues or parts of the plant, and particularly the induction of callus tissue from the transformed cell or tissue in the absence of selection pressure, and that instead, Voytas teaches introducing non-heritable material into plant protoplasts ([0017]), which are patentably distinct from the claimed plant tissues or parts. Applicant points out that all of the examples in Voytas are conducted with PEG-mediated transformation of protoplasts, including biolistic mediated transformation of protoplasts, and that further, Voytas is completely silent on inducing callus tissue via tissue culturing without the use of selective agents as recited in step (c) of the claimed method, as noted in paragraphs [12]-[13] of the Declaration.
Applicant again disputes that Voytas teaches transiently transforming any plant part other than protoplasts with the recombinant vector or linear DNA fragment, and Applicant points out that Voytas has a single statement that biolistic particle delivery systems are indicated for transforming plant tissue with purified nucleases.
Applicant maintains that Voytas only discloses introducing nucleases into protoplasts, which are patentably distinct from the claimed plant cells and tissues, and that, as discussed in the Declaration, because protoplasts do not have a cell wall, it is much easier to deliver nucleases into protoplasts instead of a whole plant. Applicant maintains that based on the teachings of Voytas, one of ordinary skill thus cannot reasonably expect successful introduction of nucleases or the recited genetic material into plant tissues or parts, while preserving viability of those plant cells, as noted in paragraphs [12]-[13] of the Declaration. Applicant maintains that Voytas also does not disclose the claimed step of inducing callus tissue from the transformed cell or tissue without the use of selective agents, and Applicant points out that Voytas discloses the use of a vector comprising a kanamycin resistance gene, specifically vector pQE-80L-Kan, as noted in paragraphs [13] of the Declaration.
Applicant maintains, thus, that Voytas thus does not provide any guidance or motivation to introduce genetic material into any other part of a plant besides the protoplasts, nor any reasonable expectation of success in modifying its methods to use different plant parts or tissues including the claimed callus tissue, or to use the claimed biolistic method of introducing the claimed genetic material, nor any reasonable expectation of success in modifying its methods to use such parts or tissues. Applicant further maintains that one of ordinary skill in the art would not have any motivation, based on the teachings of Voytas, to try to introduce the material into a different part or tissue of the plant or to use a different introduction method, let alone to try inducing callus tissue from the transformed cell or tissue in the absence of selection pressure according to the induction method recited in step (c), and that such a person would certainly not have any motivation to look to any of the other cited references to modify the teachings of Voytas based on the lack of any suggestion or motivation in Voytas to use a different introduction method.
Applicant also maintains that none of Voytas II, Yang, Doshi, de Vetten, Pastori, or Hansen provide any motivation to modify the teachings of Voytas to arrive at the claimed invention.
Applicant points out that Voytas II is similarly silent on the claimed step of callus induction in the absence of selective pressure as recited in step (c), and maintains that Voytas II thus does not cure the deficiencies of Voytas to render the claimed invention obvious.
Applicant points out that Yang does not teach that the tissue is a shoot apex, a hypocotyl, or a young spike, and that Yang also does not teach the transient transformation of the claimed cell or tissue, and instead only teaches transformation of protoplasts.
Applicant again disagrees with Examiner that Yang teaches regenerating a cell into a whole modified plant through tissue culture. As discussed in [13] of the Declaration submitted herewith, Yang only teaches this regeneration in the context of stable transformation or the transformation of protoplasts, both of which are patentably distinct from the claimed method. Applicant also notes that paragraph [0107] of Yang points out that the disclosed methods and compositions can be used to insert exogenous sequences into a predetermined location in a plant cell genome, meaning that the transformation is stable.
Applicant also points out that the claimed method has been further clarified to provide further details of the callus induction step, including tissue culturing in the absence of selective agents, and Applicant notes that Yang does not disclose the step of inducing callus tissue from the transformed cell or tissue as recited in step (c) in the absence of selection pressure, as discussed also in more detail in paragraph [13] of the Declaration. Applicant further notes that Yang clearly discloses the use of antibiotics in its regeneration methods. See Yang, e.g., [0104] and [0110], which disclose the use of marker genes or antibiotic resistance genes, both of which are selective agents. Applicant maintains, therefore, that Yang does not cure the deficiencies of Voytas or Voytas II to render the claimed invention obvious. Applicant also maintains that one of ordinary skill in the art, on reading Voytas and Yang, would not have any guidance or motivation to modify the disclosed methods of transforming protoplasts to transforming the recited plant cells and tissues with the recited genetic material, or of inducing callus tissue in the absence of selection pressure, and that the claimed invention is therefore patentable over the combination of Voytas, Voytas II, and Yang.
Applicant additionally maintains that Doshi does not cure the deficiencies of Voytas, Voytas II, and Yang to render the claimed invention obvious. Applicant points out that, as discussed in more detail in paragraph [14] of the Declaration, Doshi teaches a very different transformation protocol with direct regeneration of mutant plants via direct somatic embryogenesis, whereas in patentable contrast, step (c) of the claimed method relies on callus induction, which is a type of indirect regeneration. Applicant maintains that one of ordinary skill in the art would immediately recognize the differences between these regeneration methods, and would not have any guidance or motivation to modify the direct regeneration methods disclosed in Doshi to arrive at the claimed indirect regeneration method, particularly the callus induction as recited in step (c). Applicant maintains, thus, that  such a person would not have a reasonable expectation of success in combining Doshi with any of the other cited references to arrive at the claimed method, and that the claimed invention is therefore patentable over the cited references.
Applicant further maintains that De Vetten does not cure the deficiencies of the cited references to render the claimed invention obvious, because de Vetten teaches a patentably distinct transformation method using Agrobacterium, rather than the claimed bombardment. Applicant points out that, as discussed in more detail in paragraph [15] of the Declaration, such Agrobacterium-mediated methods of transformation are simply not applicable to the claimed method. Applicant maintains that one of ordinary skill in the art would not have a reasonable expectation of success in modifying such Agrobacterium-mediated methods to arrive at the claimed method. Applicant further point out that de Vetten discloses methods of producing transgenic plants without the use of selection markers, whereas in contrast, the claimed method results in a non-transgenic plant which only has the mutation introduced by the transiently expressed CRISPR system. Applicant maintains that one of ordinary skill in the art, on reading de Vetten, would not have any guidance or motivation to modify its methods to arrive at the claimed invention, nor a reasonable expectation of success in doing so. 
Applicant maintains that Hansen does not cure the deficiencies of the cited references to render the claimed invention obvious, for at least the reasons discussed in the previous Responses (incorporated herein).

Applicant's arguments not persuasive. 
With respect to Applicant’s assertion that the claimed method of generating modified plants results in a shorter time to produce the modified plant, and that several weeks can be saved by avoidance of selective pressure and the use of gene editing components at specific time points during the claimed method, this is not persuasive, because it was already known in the art that the omission of a selection step during the production of a genetically modified plant has the advantage of reducing the time required to produce the plant, as de Vetten et al. teach that the identification of transgenic plants without the use of selectable markers is desirable because selection free production of transgenic plants can be less time consuming. 
With respect to Applicant’s and Declarants assertion that the claimed method results in improved transformation efficiencies, this is not persuasive, because neither the specification nor the declaration provide any evidence that the observed increase in efficiency is in fact unexpected and unobvious and of both statistical and practical significance. Additionally, the declaration provides no evidence that the methods used to produce the observed increase in efficiency are commensurate in scope with the claimed methods. Further, the methods cited by Applicant as being presented in paragraph [0131] of the Application as published are not commensurate in scope with the claimed methods. Paragraph [0131] of the Application as published compares the transformation efficiency observed when a pair of TALENs that target the MLO loci in common wheat that had been reported to have an editing efficiency of 3.4% for seedlings regenerated on medium containing the herbicide phosphinotricin (PPT) to the transformation efficiency observed when the same pair of TALENs was delivered to immature embryos and then allowing the seedlings to regenerate without selection. In contrast, the claimed invention is broadly drawn to the use of a CRISPR-associated system to target any gene in a cell or tissue of any plant species, or in a cell or tissue of any monocotyledonous plant species.
With respect to Applicant’s assertion that Voytas (now Voytas I) does not teach, disclose or suggest introducing the claimed recombinant vector or linear DNA fragment into the recited tissues or parts of the plant, and particularly the induction of callus tissue from the transformed cell or tissue in the absence of selection pressure, this is not persuasive, because the outstanding rejection is based on the combined references, and not solely on Voytas I. Further, the outstanding rejection acknowledges that “Neither Voytas et al. I  nor Voytas et al. II teach hypertonic treatment of a cell or tissue, or inducing or culturing callus tissue in the absence of selection pressure to regenerate the callus tissue into a whole modified plant via tissue culturing comprising incubating the callus tissue in a regeneration medium without selective agents until sprouts appear on the surface of the callus, followed by transferring the regenerated callus tissue to a rooting medium without selective agents until seedlings are obtained, or a tissue that is an immature embryo, a mature embryo, a shoot apex, a hypocotyl, or a young spike”. With respect to Applicant’s assertion that Voytas I only teaches introducing non-heritable material into plant protoplasts ([0017]), which are patentably distinct from the claimed plant tissues or parts, and that all of the examples in Voytas I are conducted with PEG-mediated transformation of protoplasts, including biolistic mediated transformation of protoplasts, this is not persuasive because the teachings of Voytas I are not limited to the use of plant protoplasts, and because the teachings of Voytas I are not limited to the working examples disclosed therein.
With respect to Applicant’s and Declarant’s observation that Voytas is completely silent on inducing callus tissue via tissue culturing without the use of selective agents as recited in step (c) of the claimed method, this is not persuasive, because the outstanding rejection is based on the combined references, and not solely on Voytas I. Further, the outstanding rejection acknowledges that “Neither Voytas et al. I  nor Voytas et al. II teach hypertonic treatment of a cell or tissue, or inducing or culturing callus tissue in the absence of selection pressure to regenerate the callus tissue into a whole modified plant via tissue culturing comprising incubating the callus tissue in a regeneration medium without selective agents until sprouts appear on the surface of the callus, followed by transferring the regenerated callus tissue to a rooting medium without selective agents until seedlings are obtained, or a tissue that is an immature embryo, a mature embryo, a shoot apex, a hypocotyl, or a young spike”.
With respect to Applicant’s assertion that Voytas does not teach transiently transforming any plant part other than protoplasts with the recombinant vector or linear DNA fragment, and Applicant’s observation that Voytas has a single statement that biolistic particle delivery systems are indicated for transforming plant tissue with purified nucleases, this is not persuasive, because the outstanding rejection is based on the combined references, and not solely on Voytas I. Further, Voytas et al. II teach the transient delivery of sequence-specific nucleases (SSNs), defined as engineered homing endonucleases or meganucleases, zinc finger nucleases (ZFNs), transcription activator-like effector nucleases (TALENs), and clustered regularly interspersed short palindromic repeats (CRISPR)/Cas9 reagents, to plant cells as DNA using biolistics for transient expression followed by DNA degradation, and to plant cells as mRNAs, as transgene-free methods to create mutant plants (page 2 first full paragraph; page 4 Box 2). 
With respect to Applicant’s and Declarant’s assertion that Voytas I does not provide any guidance or motivation to introduce genetic material into any part of a plant other than a protoplast, nor any reasonable expectation of success in modifying its methods to use such parts or tissues, Applicant’s arguments are not persuasive. First, Voytas I explicitly teach that their methods may be practiced using plant tissue as a target for transformation in paragraphs [0055] and [0056]. Second, Voytas I need not provide any further specific guidance with respect to how to introduce genetic material into a part of a plant other than a protoplast, because the introduction of genetic material into plant cells and plant tissues was already well established in the art at the time Voytas I was filed, as evidenced by the references cited by Voytas et al. I in paragraphs [0055] and [0056], namely Klein et al. (1992. Transformation of microbes, plants and animals by particle bombardment. Biotechnology (NY) 10(3):286-91) and Laursen et al. (1994. Production of fertile transgenic maize by electroporation of suspension culture cells. Plant Mol Biol. 24(1):51-61), as well as the applied prior art of Hansen et al. Accordingly, Voytas I does provide both guidance and motivation to introduce genetic material into a part of a plant other than a protoplast, as well as a reasonable expectation of success.
With respect to Applicant’s and Declarant’s observation that Voytas discloses the use of a vector comprising a kanamycin resistance gene, specifically vector pQE-80L-Kan, this is not persuasive the outstanding rejection acknowledges that “Neither Voytas et al. I  nor Voytas et al. II teach hypertonic treatment of a cell or tissue, or inducing or culturing callus tissue in the absence of selection pressure to regenerate the callus tissue into a whole modified plant via tissue culturing comprising incubating the callus tissue in a regeneration medium without selective agents until sprouts appear on the surface of the callus, followed by transferring the regenerated callus tissue to a rooting medium without selective agents until seedlings are obtained, or a tissue that is an immature embryo, a mature embryo, a shoot apex, a hypocotyl, or a young spike”. In this regard it is noted that Yang et al., Doshi et al. and de Vetten et al. were cited for teaching culturing plant cells and plant tissue in the absence of selection pressure.
With respect to Applicant’s assertion that Voytas II does not cure the deficiencies of Voytas I to render the claimed invention obvious because Voytas II is also silent on the claimed step of callus induction in the absence of selective pressure as recited in step (c), this is not persuasive, because the outstanding rejection is based on the combined references, and not solely on Voytas I. Further, the outstanding rejection acknowledges that “Neither Voytas et al. I  nor Voytas et al. II teach hypertonic treatment of a cell or tissue, or inducing or culturing callus tissue in the absence of selection pressure to regenerate the callus tissue into a whole modified plant via tissue culturing comprising incubating the callus tissue in a regeneration medium without selective agents until sprouts appear on the surface of the callus, followed by transferring the regenerated callus tissue to a rooting medium without selective agents until seedlings are obtained, or a tissue that is an immature embryo, a mature embryo, a shoot apex, a hypocotyl, or a young spike”.
With respect to Applicant’s assertion that Yang does not teach that the tissue is a shoot apex, a hypocotyl, or a young spike, this is not persuasive, because Yang was not cited for teaching a specific target tissue for the introduction of genetic material by particle bombardment. Doshi et al., Vasil et al. and Hansen et al. were cited for teaching specific target tissues (callus, immature embryo, mature embryo and leaf) for the introduction of genetic material by particle bombardment.
With respect to Applicant’s assertion that Yang does not teach the transient transformation of the claimed cell or tissue, and instead only teaches transformation of protoplasts, this is not persuasive because Yang need not teach transiently transforming any plant part other than a protoplast in order to render the claimed invention obvious in combination with the other cited references, since Voytas et al. I explicitly teach that their transient methods may be practiced using plant tissue as a target for transformation. 
With respect to Applicant’s and Declarant’s assertion that Yang does not teach regenerating a cell into a whole modified plant through tissue culture, and that Yang only teaches this regeneration in the context of stable transformation or the transformation of protoplasts, this is not persuasive because Voytas et al. teach the regeneration of transiently transformed plant cells into a whole modified plant using methods known in the art, and since methods for regenerating a plant cell into a whole (transgenically) modified plant through tissue culture were known and practice in the art prior to Applicant’s filing, for example as exemplified by Doshi et al. and Vasil et al.
With respect to Applicant’s and Declarant’s observation that Yang does not disclose the step of inducing callus tissue from the transformed cell or tissue as recited in step (c) in the absence of selection pressure, because the outstanding rejection is based on the combined references, and not solely on Yang. In this regard it is noted that Yang was not cited for teaching callus induction, and that Yang was only generally cited for culturing a plant cell in the absence of selection.
With respect to Applicant’s and Declarant’s observation that Yang clearly discloses the use of antibiotics in its regeneration methods, both of which are selective agents, this is not persuasive, because the outstanding rejection is based on the combined references, and not solely on Yang. In this regard it is noted that the outstanding rejection does not rely on the teachings of Yang regarding the use of selective agents, and that the outstanding rejection does further rely on the teachings of Doshi et al. and de Vetten et al. for teaching culturing plant cells and plant tissue in the absence of selection pressure.
With respect to Applicant’s and Declarant’s assertion that Doshi does not cure the deficiencies of Voytas, Voytas II, and Yang to render the claimed invention obvious because Doshi teaches a very different transformation protocol with direct regeneration of mutant plants via direct somatic embryogenesis, and does not rely on indirect regeneration via callus induction, this is not persuasive because the outstanding rejection does not rely on Doshi to teach indirect regeneration via callus induction. The outstanding rejection relies on Vasil to teach indirect regeneration via callus induction. Doshi was cited for teaching that a linear DNA fragment can be introduced by particle bombardment into a monocotyledonous wheat plant cell or tissue of an immature embryo and expressed, and that a whole modified wheat plant can be obtained through tissue culture in the absence of selection pressure.
With respect to Applicant’s and Declarant’s assertion that De Vetten does not cure the deficiencies of the cited references to render the claimed invention obvious, because de Vetten teaches a patentably distinct transformation method using Agrobacterium, rather than the claimed bombardment, this is not persuasive, because the outstanding rejection does not rely on de Vetten to teach transformation via particle bombardment. Voytas I and II, Yang, Doshi, Vasil and Hansen were cited for teaching  transformation via particle bombardment. De Vetten et al. was cited for teaching that the identification of transgenic plants without the use of selectable markers is desirable because selection free production of transgenic plants can be less time consuming and because transgenic plants that lack selectable antibiotic and herbicide resistance selectable marker genes are more acceptable to consumer and environmental groups from an ecological and food safety perspective.  
With respect to Applicant’s observation that de Vetten discloses methods of producing transgenic plants without the use of selection markers, whereas in contrast, the claimed method results in a non-transgenic plant which only has the mutation introduced by the transiently expressed CRISPR system, this is not persuasive because the outstanding rejection does not rely on de Vetten to teach a non-transgenic plant which only has the mutation introduced by the transiently expressed CRISPR system. Voytas I and II were cited for teaching a non-transgenic plant which only has the mutation introduced by the transiently expressed CRISPR system. De Vetten et al. was cited for teaching that the identification of transgenic plants without the use of selectable markers is desirable because selection free production of transgenic plants can be less time consuming and because transgenic plants that lack selectable antibiotic and herbicide resistance selectable marker genes are more acceptable to consumer and environmental groups from an ecological and food safety perspective.  
With respect to Applicant’s prior arguments regarding Hansen, Applicant’s arguments are not persuasive and are inapposite to the outstanding rejection, because Hansen was cited only for generally teaching a method for providing RNA directly to a plant cell or plant tissue, including callus, immature embryo, mature embryo and leaf, by microprojectile bombardment (i.e. particle bombardment), a method that is not dependent on the specific structure or the specific function of the RNA provided to the plant cell or tissue. Accordingly, Hansen need not teach any other claim limitations in order to render the claimed invention obvious, because Voytas I, Voytas II, Yang, Doshi, de Vetten and Pastori teach those other limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662